                                                                       Case 2:19-ap-01018-NB               Doc 3 Filed 01/28/19 Entered 01/28/19 14:55:51      Desc
                                                                                                            Main Document    Page 1 of 3


                                                                   1     Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Malhar S. Pagay (CA Bar No. 189289)
                                                                   2     James K.T. Hunter (CA Bar No. 73369)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3     10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, California 90067
                                                                   4     Telephone: 310/277-6910
                                                                         Facsimile: 310/201-0760
                                                                   5     E-mail: jhunter@pszjlaw.com

                                                                   6     Attorneys for Plaintiff Richard M. Pachulski, Chapter 11
                                                                         Trustee for the Bankruptcy Estate of Layfield & Barrett, APC
                                                                   7

                                                                   8                                      UNITED STATES BANKRUPTCY COURT
                                                                   9                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                  10     In re:                                                   Case No.: 2:17-bk-19548-NB
                                                                  11     LAYFIELD & BARRETT, APC,                                 Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                          Debtor.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                  Adv. No. 2:19-ap-01018-NB
                                                                  14     RICHARD M. PACHULSKI, Chapter 11 Trustee
                                                                         for the bankruptcy estate of Layfield & Barrett,         SUMMONS SERVICE EXECUTED
                                                                  15     APC,
                                                                  16                                  Plaintiff,
                                                                  17     vs.
                                                                  18     GRACE WATSON, an individual, and DOES 1
                                                                         through 3,
                                                                  19
                                                                                                      Defendants.
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_LA:318905.1 51414/001
            Case 2:19-ap-01018-NB                   Doc 3 Filed 01/28/19 Entered 01/28/19 14:55:51                                    Desc
                                                     Main Document    Page 2 of 3


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): (1) SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING; (2) COMPLAINT FOR AVOIDANCE AND RECOVERY OF
PREFERENTIAL TRANSFERS; (3) ADVERSARY PROCEEDING COVER SHEET; and (4) NOTICE OF REQUIRED
COMPLIANCE WITH LOCAL BANKRUPTCY RULE 7026-1 will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 28, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       James KT Hunter jhunter@pszjlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 28, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 28, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA HAND DELIVERY
Honorable Neil W. Bason
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1552 / Courtroom 1545
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 28, 2019               Mary de Leon                                                    /s/ Mary de Leon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:318905.1 51414/001
            Case 2:19-ap-01018-NB                   Doc 3 Filed 01/28/19 Entered 01/28/19 14:55:51                                    Desc
                                                     Main Document    Page 3 of 3



MAILING INFORMATION FOR ADVERSARY CASE NO. 2:19-ap-01018-NB

2. SERVED BY UNITED STATES MAIL:

Grace Watson
312 Grand Blvd.
Venice, CA 90291




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:318905.1 51414/001
